significant index no ge department of the treasury tax_exempt_and_government_entities_division internal_revenue_service washington d c jul re dear plan no ein company this letter constitutes notice that the request of authorized representative for a modification of condition of our ruling letter of made by your is granted as modified condition of our ruling letter of requires that _ the company will provide the plan with security in a by manner satisfactory to the pension_benefit_guaranty_corporation pbgc for the sum of the required quarterly contributions under sec_412 of the code that are due on _ calculated as if no waiver for the plan_year had been granted -and if you have any questions concerning this letter please contact in any correspondence relating to this letter please refer to t -ep ra t a2 as well carol d gold director employee_plans
